DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Claim Objections
Claim 16 is objected to because of the following informalities:  line 2 recites “an RSU”. To avoid ambiguity, the claim should include the words that are indicated by “RSU”, which these words are, as seen in P[0033] of the Applicant’s specification, “Road Side Unit”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim 1, the claim recites steps of using, determining and deciding data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “management apparatus”, “decision unit” and “communication unit”, nothing in these claim elements 
This judicial exception is not integrated into a practical application because the claim recites a “management apparatus”, “decision unit” and “communication unit”, however, the “management apparatus”, “decision unit” and “communication unit” are recited at a high-level of generality and amount to nothing more than generic computer components performing generic computer functions. Therefore, the “management apparatus”, “decision unit” and “communication unit” do not amount to significantly more than the abstract idea. Furthermore, no improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to 

As per Claim 2, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing information, which does not amount to significantly more than the judicial exception.

As per Claim 3, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to describing information that includes “control information for remotely controlling the inspection target vehicle”, however, the limitation of “for remotely controlling the inspection target vehicle” is an intended use that does not limit the “control information” to anything other than simply data, where the Examiner notes that any type of information whatsoever, such as a single “0” or “1”, can be used for any use whatsoever depending on the configuration of whatever receives the information, however, this does not change the fact that Claim 3 is directed to simply transmitting data, which does not amount to significantly more than the judicial exception.

As per Claim 4, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to transmitting information, which does not amount to significantly more than the judicial exception.

As per Claim 5, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a generic “storage unit” to store data and updating data in the “storage unit” when data is received, where the “storage unit” is recited at a high-level of generality and amounts to a generic computer component to store data, and the storing and updating of stored data when new data is received are generic computer functions, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 6, said claim is rejected as it fails to correct the deficiency of Claim 1. The claim is directed to a generic “determination unit” to perform a determination by analyzing data and generate a result of the determination, where the “determination unit” is recited at a high-level of generality and amounts to a generic computer component performing generic computer functions of analyzing data and generating a result of the analysis, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 7, the claim recites steps of inspecting a vehicle, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “vehicle”, “inspection unit” and “communication unit”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “vehicle”, “inspection unit” and “communication unit”, the claim encompasses a person simply inspecting the vehicle mentally by observing the vehicle. Also, because no specific steps are recited of 
This judicial exception is not integrated into a practical application because the claim recites a “vehicle”, “inspection unit” and “communication unit”, however, the “vehicle”, “inspection unit” and “communication unit” are recited at a high-level of generality and amount to nothing more than generic computer components performing generic computer functions. Therefore, the “vehicle”, “inspection unit” and “communication unit”, however, the “vehicle”, “inspection unit” and “communication unit” do not amount to significantly more than the abstract idea. Furthermore, no 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “vehicle”, “inspection unit” and “communication unit” amount to no more than mere instructions to apply the exception using generic computer components and to generally link the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 8, said claim is rejected as it fails to correct the deficiency of Claim 7. The claim is directed to transmitting data which does not amount to significantly more than the judicial exception.

As per Claim 9, said claim is rejected as it fails to correct the deficiency of Claim 7. The claim is directed to transmitting data which does not amount to significantly more than the judicial exception.

As per Claim 10, said claim is rejected as it fails to correct the deficiency of Claim 7. The claim is directed to transmitting data which does not amount to significantly more than the judicial exception.



As per Claim 12, the claim recites steps of inspecting a vehicle, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting an “inspection apparatus”, “inspection unit” and “communication unit”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the “inspection apparatus”, “inspection unit” and “communication unit”, the claim encompasses a person simply inspecting the vehicle mentally by observing the vehicle. Also, because no specific steps are recited of any specific type of inspection process, the “inspect” step also may be performed by a generic computer performing generic computer functions of simply analyzing or receiving data. Also, regarding the limitations of the “communication unit” and the step of transmitting the “second inspection data”, these limitations encompass simply a generic computer capable of transmitting data. Transmission of data does not show an improvement in computer-functionality. If a 
This judicial exception is not integrated into a practical application because the claim recites an “inspection apparatus”, “inspection unit” and “communication unit”, however, the an “inspection apparatus”, “inspection unit” and “communication unit” are recited at a high-level of generality and amount to nothing more than generic computer components performing generic computer functions, as explained above. Therefore, the “inspection apparatus”, “inspection unit” and “communication unit” do not amount to significantly more than the abstract idea. Furthermore, no improvement to any technology or technical field is required by the disclosed or claimed invention.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of an “inspection apparatus”, “inspection unit” and “communication unit” amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 13, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to transmitting data which does not amount to significantly more than the judicial exception.

As per Claim 14, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to transmitting data which does not amount to significantly more than the judicial exception.

As per Claim 15, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to describing information which does not amount to significantly more than the judicial exception.

As per Claim 16, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to describing that the “inspection apparatus” somehow “includes a vehicle”, which is impossible by the Applicant’s own definition of the “inspection apparatus” and the vehicle as seen in elements “11” and “12” of FIG. 1 which clearly shows these elements as being entirely separate. Therefore, for the sake of compact prosecution, the Examiner has interpreted Claim 16 to be directed to the “inspection apparatus” somehow observing the vehicle or being associated with an environment that also contains the vehicle, where this mention of a vehicle merely serves to generally link the use of the judicial exception to a particular technological environment, therefore, the claim does not amount to significantly more than the judicial exception.

As per Claim 17, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to describing that the “inspection apparatus” somehow 

As per Claim 18, said claim is rejected as it fails to correct the deficiency of Claim 12. The claim is directed to starting an inspection process at a section of a road, however, no specific steps are recited of any specific type of inspection process, and the claim does not recite any steps of some structure or apparatus actually determining or confirming a location of a vehicle on a road, therefore, the claim encompasses simply a generic computer function of analyzing or receiving data as the “inspection” in an intended situation where a vehicle is at the section on the road without the generic computer actually determining or confirming that the vehicle is actually at the section on the road, which does not amount to significantly more than the judicial exception.

As per Claim 19, the claim recites steps of inspecting a vehicle and determining and deciding data, which is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind. That is, other than reciting a “vehicle”, “inspection apparatus”, “management apparatus”, “first inspection unit”, “first communication unit”, “second inspection unit”, “second communication unit”, “decision unit” and “third communication unit”, nothing in these claim elements preclude the steps from practically being performed in the mind. For example, but for the recitation of the 
This judicial exception is not integrated into a practical application because the claim recites a “vehicle”, “inspection apparatus”, “management apparatus”, “first inspection unit”, “first communication unit”, “second inspection unit”, “second 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “vehicle”, “inspection apparatus”, “management apparatus”, “first inspection unit”, “first communication unit”, “second inspection unit”, “second communication unit”, “decision unit” and “third communication unit” amount to no more than mere instructions to apply the exception using generic computer components and to generally link the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

As per Claim 20, the claim recites steps of inspecting a vehicle and determining data, which is a process that, under its broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application because the claim recites a “vehicle”, “inspection apparatus” and “management apparatus”, however, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a “vehicle”, “inspection apparatus” and “management apparatus” amount to no more than mere instructions to apply the exception using generic computer components and to generally link the use of the judicial exception to a particular technological environment. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per Claim 5, the subject matter is the claimed “where the communication unit receives a performance result obtained when a predetermined process is performed on a basis of the feedback information”.
The claim implies that this “receives” step is performed conditional upon “when a predetermined process is performed on a basis of the feedback information”, however, the disclosed invention is not capable of identifying such a condition, therefore, the scope of the claim is not supported by the scope of the disclosure.
Specifically, the claim recites “when a predetermined process is performed on a basis of the feedback information”, however, the claimed and disclosed invention is not capable of determining if a “process” is performed “on a basis of the feedback information”. For example, P[0150] of the Applicant’s specification recites “Then, if the driver of the vehicle 11 has the vehicle 11 repaired at a later date and inputs information of this from an operation unit or the like, then, in step S92, the vehicle 11 transmits, as a performance result, to the management apparatus 14 that the scratch of the exterior has been repaired”, however, the disclosed invention is not capable of determining the motivation for the driver to repair the scratch, such as in a situation where the driver did feedback information” and simply fixed the scratch. Therefore, the claimed may only determine the result as entered by a driver.
As such, there is no indication in the specification that the inventors had possession of a management apparatus further comprising: a storage unit configured to store the feedback information, wherein in a case where the communication unit receives a performance result obtained when a predetermined process is performed on a basis of the feedback information, from the inspection target vehicle, the feedback information stored in the storage unit is updated.

As per Claim 8, the subject matter is the claimed “wherein the communication unit transmits a result of performance obtained when a predetermined process or work is performed in response to the feedback information to an apparatus from which the feedback information is transmitted”.
The claim implies that this “transmits” step is performed conditional upon “when a predetermined process or work is performed in response to the feedback information to an apparatus from which the feedback information”, however, the disclosed invention is not capable of identifying such a condition, therefore, the scope of the claim is not supported by the scope of the disclosure.
Specifically, the claim recites “when a predetermined process or work is performed in response to the feedback information”, however, the claimed and disclosed invention is not capable of determining if a “process” is performed “in response to the feedback information”. For example, P[0111] of the Applicant’s specification recites “Then, in step S52, the vehicle 11 transmits a performance result obtained when a predetermined process or work is performed in response to the feedback information, to the management apparatus 14. For example, after the tire exchange is performed, the driver of the vehicle 11 would select the item for tire re-inspection displayed on the display such that the vehicle 11 performs tire re-inspection. The vehicle 11 performs re-inspection of the tire and detects that a result of measurement of the air pressure in the inside of the tire and a result of wear inspection of the tire surface remain within normal ranges, and transmits a result of the detection as a performance result to the management apparatus 14”, however, the disclosed invention is not capable of determining the motivation for the driver to repair the scratch, such as in a situation where the driver did not receive or view the “feedback information” and simply exchanged the tire.
As such, there is no indication in the specification that the inventors had possession of a vehicle wherein the communication unit transmits a result of performance obtained when a predetermined process or work is performed in response to the feedback information to an apparatus from which the feedback information is transmitted.

As per Claim 16, the subject matter is the claimed “The inspection apparatus according to claim 12, wherein the inspection apparatus includes a vehicle”.
There is no disclosure of an “inspection apparatus” that somehow includes “a vehicle”. The claim encompasses an implication that the “inspection apparatus” is a structure that has a vehicle inside of it, which is not disclosed. Even if interpreting the inspection apparatus” is somehow part of “a vehicle”, this is also not disclosed.
As seen in FIG. 4 of the Applicant’s specification, the inspection apparatus “12” is entirely separate from the vehicle “11”.
As such, there is no indication in the specification that the inventors had possession of an inspection apparatus wherein the inspection apparatus includes a vehicle.

As per Claim 17, the subject matter is the claimed “The inspection apparatus according to claim 12, wherein the inspection apparatus includes an RSU”.
The claim encompasses an “inspection apparatus” that has an “RSU” inside of it, which is not disclosed.
As such, there is no indication in the specification that the inventors had possession of an inspection apparatus wherein the inspection apparatus includes an RSU.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
As per Claim 1, the limitation “second inspection data that includes a result of inspection of the inspection target vehicle by a third party” is indefinite.
Specifically, it is unclear what would or would not qualify as a “third party”, as this limitation does not provide any indication of the origin of the “second inspection data” or of what structure or system is used to create the “second inspection data”, and to simply recite “third party” as claimed is unclear to the point of being abstract, as “third party” is a subjective characteristic of something that may encompass even a person, and does not indicate what structure or system, such as any structure or system of the Applicant’s disclosure, corresponds to this limitation.
Adding to the confusing nature of the claim and the origin of the “second inspection data” is the use of the “second inspection data” in the Applicant’s disclosure, where the specification recites multiple elements that may output the “second inspection data”. For example, P[0056] of the Applicant’s specification recites “The inspection unit 32 inspects the vehicle state of the vehicle 11 and outputs second inspection data that is a result of the inspection”, which defines the “second inspection data” as being outputted by the “inspection unit 32” of the “vehicle 11”, which would appear to directly contradict the claim which recites that an inspection by the “vehicle itself” results in “first inspection data”, not “second inspection data”. This also contradicts the claim in that the “third party” inspection results in the “second inspection data”, not an inspection by a vehicle system. Furthermore, P[0056] contradicts the Applicant’s own specification, as P[0047] recites “The data of inspection by the inspection apparatus 12 is referred to as second inspection data in order to distinguish the same from data of inspection by the vehicle 11 itself (first inspection data)”, therefore, P[0047] defines the “inspection by the vehicle 11 itself” as “first inspection data”, and with no explanation or supporting rationale P[0056] contradicts this definition and redefines data resulting from an inspection by the “inspection unit 32” of the vehicle as “second inspection data”. Therefore, the Applicant’s disclosure provides no clarification to the claim.
Therefore, the claim is unclear.

As per Claim 4, the claim recites “the communication unit transmits the feedback information to another apparatus as well”.
The limitation “another apparatus” is unclear, and it is unclear what structure or system corresponds to the “another apparatus”.
Therefore, the claim is unclear.

As per Claim 7, the limitation “second inspection data based on a result of inspection obtained when a third party other than the inspection target vehicle inspects the inspection target vehicle” is indefinite.
Specifically, it is unclear what would or would not qualify as a “third party”, as this limitation does not provide any indication of the origin of the “second inspection data” or of what structure or system is used to create the “second inspection data”, and to simply recite “third party” as claimed is unclear to the point of being abstract, as “third party” is a subjective characteristic of something that may encompass even a 
Adding to the confusing nature of the claim and the origin of the “second inspection data” is the use of the “second inspection data” in the Applicant’s disclosure, where the specification recites multiple elements that may output the “second inspection data”. For example, P[0056] of the Applicant’s specification recites “The inspection unit 32 inspects the vehicle state of the vehicle 11 and outputs second inspection data that is a result of the inspection”, which defines the “second inspection data” as being outputted by the “inspection unit 32” of the “vehicle 11”, which would appear to directly contradict the claim which recites that an inspection by the “vehicle itself” results in “first inspection data”, not “second inspection data”. This also contradicts the claim in that the “third party” inspection results in the “second inspection data”, not an inspection by a vehicle system. Furthermore, P[0056] contradicts the Applicant’s own specification, as P[0047] recites “The data of inspection by the inspection apparatus 12 is referred to as second inspection data in order to distinguish the same from data of inspection by the vehicle 11 itself (first inspection data)”, therefore, P[0047] defines the “inspection by the vehicle 11 itself” as “first inspection data”, and with no explanation or supporting rationale P[0056] contradicts this definition and redefines data resulting from an inspection by the “inspection unit 32” of the vehicle as “second inspection data”. Therefore, the Applicant’s disclosure provides no clarification to the claim.
Therefore, the claim is unclear.

wherein the communication unit transmits the first inspection data together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past”.
The limitation “information relating to a situation when inspection is performed” is unclear, and it is unclear what information would or would not be considered as being related to a “situation when inspection is performed”, and it is unclear what would or would not be considered a “situation”. 
Therefore, the claim is unclear.
The Examiner also notes the confusing use of the word “situation” in the Applicant’s disclosure, where P[0043] of the specification recites “face recognition information” as a “situation”, and also recites a “scratch, dent, crack, or the like of the vehicle body” as a “situation”, which appears to contradict the conventional use of the word “situation” in the art, for example, the Applicant includes scratches as a “situation” when a scratch is a physical characteristic. Therefore, the disclosure provides no clarity to the claim.

As per Claim 11, the claim recites “The vehicle according to claim 7, wherein the inspection unit starts inspection of the vehicle itself in a case where the vehicle arrives at a predetermined inspection section on a road”.
It is unclear if the condition “in a case where the vehicle arrives at a predetermined inspection section on a road” is a condition actually determined or predetermined inspection section on a road”, or if this condition is simply a situation that the vehicle is capable of encountering that is not necessarily determined or confirmed by the vehicle or by any structure or system.
Therefore, the claim is unclear.
It is understood by the Examiner that the limitation “in a case where the vehicle arrives at a predetermined inspection section on a road” is directed to an intended use that does not further limit the claim, as no steps are recited as being performed by any structure or system to actually determine or confirm that the vehicle “arrives at a predetermined inspection section on a road”.

As per Claim 12, it is unclear what structure or system the “inspection apparatus” is and how it relates to the “inspection target vehicle”.
Specifically, it is unclear if the “inspection apparatus” may be part of the “inspection target vehicle” or is required to be separate. This lack of clarity is reinforced by the Applicant’s disclosure due to the use of the “second inspection data” in the Applicant’s disclosure, where the specification recites multiple elements that may output the “second inspection data”.
For example, P[0056] of the Applicant’s specification recites “The inspection unit 32 inspects the vehicle state of the vehicle 11 and outputs second inspection data that is a result of the inspection”, which defines the “second inspection data” as being outputted by the “inspection unit 32” of the “vehicle 11”, however, P[0056] contradicts The data of inspection by the inspection apparatus 12 is referred to as second inspection data in order to distinguish the same from data of inspection by the vehicle 11 itself (first inspection data)”, therefore, P[0047] defines the “inspection by the vehicle 11 itself” as “first inspection data”, and with no explanation or supporting rationale P[0056] contradicts this definition and redefines data resulting from an inspection by the “inspection unit 32” of the vehicle as “second inspection data”. Therefore, the Applicant’s disclosure provides no clarification to the claim.
Therefore, the claim is unclear.

As per Claim 13, the claim recites “The inspection apparatus according to claim 12, wherein the communication unit transmits the second inspection data to the determination apparatus together with vehicle identification information for identifying the vehicle”.
It is unclear what the “vehicle identification information for identifying the vehicle” and how it is obtained by the “inspection apparatus”.
If the “inspection apparatus” may be something such as an “RSU” as defined in Claim 17 of this application, it is unclear how this “RSU” or whatever device that corresponds to the “inspection apparatus” would obtain “vehicle identification information for identifying the vehicle”, particularly if the “inspection apparatus” is not part of the vehicle itself, where this lack of clarity as to the origin of the “vehicle identification information for identifying the vehicle” also contributes to the lack of clarity of exactly what the “vehicle identification information for identifying the vehicle” is. There are also no claimed limitations directed to some structure or apparatus being configured to obtain the obtain “vehicle identification information for identifying the vehicle” and provide it to the “inspection apparatus”. The Examiner also notes that if the “inspection apparatus” performs some step of receiving the “vehicle identification information for identifying the vehicle” from some other system for transmission to the “determination apparatus”, such a step is then essential but is presently omitted from the claim.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “The inspection apparatus according to claim 12, wherein the communication unit transmits the second inspection data to the determination apparatus together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past”.
The limitation “information relating to a situation when inspection is performed” is unclear, and it is unclear what information would or would not be considered as being related to a “situation when inspection is performed”, and it is unclear what would or would not be considered a “situation”. 
Therefore, the claim is unclear.
Additionally, it is unclear how any of “vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past” is obtained by the “inspection apparatus”.
If the “inspection apparatus” may be something such as an “RSU” as defined in Claim 17 of this application, it is unclear how this “RSU” or whatever device that corresponds to the “inspection apparatus” would obtain any of the claimed “information”, particularly if the “inspection apparatus” is not part of the vehicle itself. There are also no claimed limitations directed to some structure or apparatus being configured to obtain the obtain any of the claimed “information” and provide it to the “inspection apparatus”. The Examiner also notes that if the “inspection apparatus” performs some step of receiving the “information” from some other system for transmission to the “determination apparatus”, such a step is then essential but is presently omitted from the claim.
Therefore, the claim is unclear.
 The Examiner also notes the confusing use of the word “situation” in the Applicant’s disclosure, where P[0043] of the specification recites “face recognition information” as a “situation”, and also recites a “scratch, dent, crack, or the like of the vehicle body” as a “situation”, which appears to contradict the conventional use of the word “situation” in the art, for example, the Applicant includes scratches as a “situation” when a scratch is a physical characteristic. Therefore, the disclosure provides no clarity to the claim.

As per Claim 16, the claim recites “The inspection apparatus according to claim 12, wherein the inspection apparatus includes a vehicle”.
inspection apparatus” can include “a vehicle”. For example, it is unclear if the claim is attempting to imply that the “inspection apparatus” is a structure that has a vehicle inside of it. Furthermore, it is unclear if this “vehicle” is the same vehicle as the vehicle or Claim 12. 
Therefore, the claim is unclear.

As per Claim 17, the claim recites “The inspection apparatus according to claim 12, wherein the inspection apparatus includes an RSU”.
It is unclear how the “inspection apparatus” can include “an RSU”. For example, it is unclear if the claim is attempting to imply that the “inspection apparatus” is a structure that has an “RSU” inside of it. 
Therefore, the claim is unclear.

As per Claim 18, the claim recites “The inspection apparatus according to claim 12, wherein the inspection unit starts inspection of the vehicle in a case where the vehicle passes a predetermined inspection section on a road”.
is unclear if the condition “in a case where the vehicle passes a predetermined inspection section on a road” is a condition actually determined or confirmed by the vehicle or some vehicle system, such as by some vehicle system identifying a current location of the vehicle and comparing it to a location of a “predetermined inspection section on a road”, or if this condition is simply a situation that the vehicle is capable of encountering that is not necessarily determined or confirmed by the vehicle or by any structure or system.

It is understood by the Examiner that the limitation “in a case where the vehicle arrives at a predetermined inspection section on a road” is directed to an intended use that does not further limit the claim, as no steps are recited as being performed by any structure or system to actually determine or confirm that the vehicle “arrives at a predetermined inspection section on a road”.

As per Claim 19, the limitations “an inspection apparatus configured to inspect, as a third party, the vehicle” and “the inspection apparatus includes a second inspection unit configured to inspect the vehicle, and a second communication unit configured to transmit the second inspection data on the basis of a result of the inspection by the second inspection unit” are indefinite.
Specifically, it is unclear what would or would not qualify as a “third party”, as simply reciting “third party” as claimed is unclear to the point of being abstract, as “third party” is a subjective characteristic of something and does not indicate what structure or system, such as any structure or system of the Applicant’s disclosure, corresponds to this limitation.
Also, it is unclear if the “inspection apparatus” may be part of the “inspection target vehicle” or is required to be separate. This lack of clarity is reinforced by the Applicant’s disclosure due to the use of the “second inspection data” in the Applicant’s disclosure, where the specification recites multiple elements that may output the “second inspection data”.
The inspection unit 32 inspects the vehicle state of the vehicle 11 and outputs second inspection data that is a result of the inspection”, which defines the “second inspection data” as being outputted by the “inspection unit 32” of the “vehicle 11”, however, P[0056] contradicts the Applicant’s own specification, as P[0047] recites “The data of inspection by the inspection apparatus 12 is referred to as second inspection data in order to distinguish the same from data of inspection by the vehicle 11 itself (first inspection data)”, therefore, P[0047] defines the “inspection by the vehicle 11 itself” as “first inspection data”, and with no explanation or supporting rationale P[0056] contradicts this definition and redefines data resulting from an inspection by the “inspection unit 32” of the vehicle as “second inspection data”. Therefore, the Applicant’s disclosure provides no clarification to the claim.
 Therefore, the claim is unclear.

As per Claim 20, the limitations “an inspection apparatus configured to inspect, as a third party, the vehicle” and “inspecting, by the inspection apparatus, the vehicle and transmitting second inspection data on the basis of a result of the inspection” are indefinite.
Specifically, it is unclear what would or would not qualify as a “third party”, as simply reciting “third party” as claimed is unclear to the point of being abstract, as “third party” is a subjective characteristic of something and does not indicate what structure or system, such as any structure or system of the Applicant’s disclosure, corresponds to this limitation.
inspection apparatus” may be part of the “inspection target vehicle” or is required to be separate. This lack of clarity is reinforced by the Applicant’s disclosure due to the use of the “second inspection data” in the Applicant’s disclosure, where the specification recites multiple elements that may output the “second inspection data”.
For example, P[0056] of the Applicant’s specification recites “The inspection unit 32 inspects the vehicle state of the vehicle 11 and outputs second inspection data that is a result of the inspection”, which defines the “second inspection data” as being outputted by the “inspection unit 32” of the “vehicle 11”, however, P[0056] contradicts the Applicant’s own specification, as P[0047] recites “The data of inspection by the inspection apparatus 12 is referred to as second inspection data in order to distinguish the same from data of inspection by the vehicle 11 itself (first inspection data)”, therefore, P[0047] defines the “inspection by the vehicle 11 itself” as “first inspection data”, and with no explanation or supporting rationale P[0056] contradicts this definition and redefines data resulting from an inspection by the “inspection unit 32” of the vehicle as “second inspection data”. Therefore, the Applicant’s disclosure provides no clarification to the claim.
 Therefore, the claim is unclear.

Claim elements “decision unit”, “communication unit”, “storage unit", “determination unit”, “inspection unit”, “first inspection unit”, “first communication unit”, “second inspection unit”, “second communication unit” and “third communication unit” are limitations that invoke 35 U.S.C. 112, sixth paragraph. C. Interpreting Claim Limitations Under § 112, ¶6”, the terms "module" and "unit" are non-structural terms which invoke 35 U.S.C. 112, sixth paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or
(b)	Amend the written description of the specification such that it clearly links or associates the corresponding structure, material, or acts to the claimed function without introducing any new matter (35 U.S.C. 132(a)); or
(c)	State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear as to what structure corresponds to each decision unit”, “communication unit”, “storage unit", “determination unit”, “inspection unit”, “first inspection unit”, “first communication unit”, “second inspection unit”, “second communication unit” and “third communication unit”, where these units appear in Claims 1, 4-14, 18 and 19. No specific structure is recited for any of these units in the Applicant’s specification. Therefore, the claims are indefinite.
It is understood by the examiner that units are anything that can perform the claimed functions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7, 9, 11-13 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwagami (JP2016192079A).

management apparatus, comprising:
a decision unit configured to use first inspection data that includes a result of inspection of an inspection target vehicle by the vehicle itself (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023]) and second inspection data that includes a result of inspection of the inspection target vehicle by a third party to decide feedback information based on a result of determination obtained when a vehicle state of the inspection target vehicle is determined (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]); and
a communication unit configured to transmit the feedback information to the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).

management apparatus according to claim 1, wherein the feedback information includes improvement instruction information for the inspection target vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).

Regarding Claim 4, Iwagami teaches the claimed management apparatus according to claim 1, wherein the communication unit transmits the feedback information to another apparatus as well (“…notifies the information (vehicle number information) of an unauthorized vehicle 2 to another permitted vehicle 2 traveling in the vicinity of the unauthorized vehicle 2”, see P[0027]).

Regarding Claim 6, Iwagami teaches the claimed management apparatus according to claim 1, further comprising:
a determination unit configured to determine a vehicle state of the inspection target vehicle using the first inspection data and the second inspection data to generate the result of determination (“…the diagnosis code of the permitted vehicle 2 is diagnosed during the traveling of the automatic travel lane L, and when an abnormality occurs, the unauthorized vehicle 2 is set as the unauthorized vehicle 1…”, see P[0040] and “…a vehicle recognition system 4 for recognizing the vehicle 2 traveling on the automatic traveling lane L is provided, and when the 

Examiner’s Note: For Claim 7, regarding the bolded limitations of “and receive feedback information based on a result of determination obtained when the vehicle state of the inspection target vehicle is determined using the first inspection data and second inspection data based on a result of inspection obtained when a third party other than the inspection target vehicle inspects the inspection target vehicle”, these limitations are directed to an intended use that does not further limit the claim and that are then not required of the prior art, as the claimed “vehicle” has no control of the steps performed by the “third party” and does not determine or control any steps regarding the use of any “second inspection data”, therefore, the claimed “vehicle” is only required to “receive feedback information”. However, while it is not required by the prior art, for the sake of compact prosecution, the Office has addressed these intended use limitations which are taught by prior art Iwagami, as cited below.

Regarding Claim 7, Iwagami teaches the claimed vehicle, comprising:
an inspection unit configured to inspect the vehicle itself that is an inspection target vehicle (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]); and
a communication unit configured to transmit first inspection data based on a result of the inspection by the inspection unit (“…the diagnosis code is transmitted  and receive feedback information based on a result of determination obtained when the vehicle state of the inspection target vehicle is determined using the first inspection data and second inspection data based on a result of inspection obtained when a third party other than the inspection target vehicle inspects the inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014] and “When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]).

Regarding Claim 9, Iwagami teaches the claimed vehicle according to claim 7, wherein the communication unit transmits the first inspection data together with vehicle identification information for identifying the vehicle (“Then, in the vehicle 2 (request processing device 12) that has received the signal, the diagnosis result (determination information) of the diagnosis code is transmitted to the management 

Regarding Claim 11, Iwagami teaches the claimed vehicle according to claim 7, wherein the inspection unit starts inspection of the vehicle itself in a case where the vehicle arrives at a predetermined inspection section on a road (“…even during the travel of the automatic travel lane L by the automatic travel device 13, the collection of the diagnosis information by the vehicle information acquisition device 14 and the diagnosis of the presence / absence of the abnormality of the diagnosis code by the diagnosis device 15 are performed…”, see P[0025]).

Examiner’s Note: For Claim 12, regarding the bolded limitations of “and a communication unit configured to transmit, to a determination apparatus that determines a vehicle state of the inspection target vehicle using first inspection data based on a result of inspection by the inspection target vehicle itself and second inspection data based on a result of the inspection by the inspection unit, the second inspection data”, these limitations are directed to an intended use that does not further limit the claim and that are then not required of the prior art, as the claimed “vehicle” has no control of the steps performed by the “determination apparatus” and does not determine or control any steps regarding the use of any “first inspection data” or the use of the “second inspection data” by the “determination apparatus”, therefore, the claimed “inspection apparatus” is only required to transmit “the second inspection data”. However, while it is not required by the prior art, for the sake of 

Regarding Claim 12, Iwagami teaches the claimed inspection apparatus, comprising:
an inspection unit configured to inspect a vehicle that is an inspection target vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]); and
a communication unit configured to transmit, to a determination apparatus that determines a vehicle state of the inspection target vehicle using first inspection data based on a result of inspection by the inspection target vehicle itself and second inspection data based on a result of the inspection by the inspection unit (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]) and “The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014] and “When , the second inspection data (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]).

Regarding Claim 13, Iwagami teaches the claimed inspection apparatus according to claim 12, wherein the communication unit transmits the second inspection data to the determination apparatus together with vehicle identification information for identifying the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]).

inspection apparatus according to claim 12, wherein the inspection apparatus includes a vehicle (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]).

Regarding Claim 17, Iwagami teaches the claimed inspection apparatus according to claim 12, wherein the inspection apparatus includes an RSU (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]).

Regarding Claim 18, Iwagami teaches the claimed inspection apparatus according to claim 12, wherein the inspection unit starts inspection of the vehicle in a case where the vehicle passes a predetermined inspection section on a road (“…even during the travel of the automatic travel lane L by the automatic travel device 13, the collection of the diagnosis information by the vehicle information acquisition device 14 and the diagnosis of the presence / absence of the abnormality of the diagnosis code by the diagnosis device 15 are performed…”, see P[0025]).

Regarding Claim 19, Iwagami teaches the claimed vehicle inspection system, comprising:
a vehicle that is an inspection target vehicle (“…a vehicle 2…”, see P[0014]);
an inspection apparatus configured to inspect, as a third party, the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]); and
a management apparatus (“…the management center 3…”, see P[0023]) configured to transmit feedback information based on a result of determination obtained when a vehicle state of the vehicle is determined using first inspection data from the vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]) and second inspection data from the inspection apparatus, to the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]), wherein
the vehicle includes
a first inspection unit configured to inspect the vehicle itself (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017]), and
a first communication unit configured to transmit the first inspection data on the basis of a result of the inspection by the first inspection unit and receive the feedback information (“…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “…transmits an entry permission signal to the vehicle 2”, see P[0024]),
the inspection apparatus includes
a second inspection unit configured to inspect the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]), and
a second communication unit configured to transmit the second inspection data on the basis of a result of the inspection by the second inspection unit (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by ; and
the management apparatus includes a decision unit configured to decide the feedback information on the basis of the result of the determination (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014] and “When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]), and
a third communication unit configured to transmit the feedback information to the vehicle (“…a communication device 6”, see P[0014]).

Regarding Claim 20, Iwagami teaches the claimed information processing method for a vehicle inspection system that includes a vehicle that is an inspection target vehicle (“…a vehicle 2…”, see P[0014]), an inspection apparatus configured to inspect, as a third party, the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and , and a management apparatus (“…the management center 3…”, see P[0023]) configured to transmit feedback information based on a result of determination obtained when a vehicle state of the vehicle is determined, to the vehicle (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]), the information processing method comprising:
inspecting, by the vehicle, the vehicle itself and transmitting first inspection data on the basis of a result of the inspection (“…the vehicle 2 is provided with…a diagnosis device 15…”, see P[0017] and “…the diagnosis code is transmitted to the management center 3 together with the vehicle number information and the vehicle position information”, see P[0023] and “…transmits an entry permission signal to the vehicle 2”, see P[0024]);
inspecting, by the inspection apparatus, the vehicle and transmitting second inspection data on the basis of a result of the inspection (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic ;
transmitting, by the management apparatus, the feedback information based on a result of determination obtained when the management apparatus determines a vehicle state of the vehicle using the first inspection data (“When determination information indicating that there is no abnormality in the diagnosis code(normal) is obtained, the management center 3 determines that the automatic operation quality of the vehicle 2 is equal to or higher than the permission level, transmits an entry permission signal to the vehicle 2”, see P[0024]) and the second inspection data to the vehicle (“The automatic vehicle number reader 5 is similar to the so-called N-system, and is configured to photograph a vehicle 2 which is provided at an appropriate position of the vehicle dedicated road H and travels on the automatic travel lane L, and reads the license plate. Information (vehicle identification information) of a vehicle number read by an automatic vehicle number reader 5 is transmitted to the management center 3 by a communication device 6”, see P[0014]); and
receiving, by the vehicle, the feedback information (see P[0014] and P[0024[ as cited above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Joyce et al. (2018/0046182).

Regarding Claim 3, Iwagami does not expressly recite the claimed management apparatus according to claim 1, wherein the feedback information includes control information for remotely controlling the inspection target vehicle.
However, Joyce et al. (2018/0046182) teaches a server that provides instructions to a vehicle, where the vehicle undertakes remedial action based on the instructions (Joyce et al.; see Claim 1, also see P[0067]-P[0086]), where the instructions are provides to the vehicle by the server based on an indication of a failure mode of the vehicle that is based on vehicle diagnostic data (Joyce et al.; see P[0024-P[0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Joyce et al., and wherein the feedback information includes control information for remotely controlling the inspection target vehicle, as .



Claims 5, 8, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Itatsu et al. (JP2007310896A).

Regarding Claim 5, Iwagami does not expressly recite the claimed management apparatus according to claim 1, further comprising:
a storage unit configured to store the feedback information, wherein in a case where the communication unit receives a performance result obtained when a predetermined process is performed on a basis of the feedback information, from the inspection target vehicle, the feedback information stored in the storage unit is updated.
However, the Examiner first notes for the record the misleading nature of the claim. The claim recites “when a predetermined process is performed on a basis of the feedback information”, however, the claimed and disclosed invention is not capable of determining if a “process” is performed “on a basis of the feedback information”. For example, P[0150] of the Applicant’s specification recites “Then, if the driver of the vehicle 11 has the vehicle 11 repaired at a later date and inputs information of this from an operation unit or the like, then, in step S92, the vehicle 11 transmits, as a performance result, to the management apparatus 14 that the scratch of the exterior feedback information” and simply fixed the scratch. Therefore, the claimed invention is directed to simply receiving a “performance result” based on a “predetermined process” such as the indication of a completion of a repair process, and the limitation of “a predetermined process is performed on a basis of the feedback information” is directed to an intended use that does not further limit the claim, as the claimed invention is not capable of determining the “basis” of the “predetermined process”, but only the result as entered by a driver.
In view of the above, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious “updating” any stored information of some system remote from a vehicle.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and for the management apparatus according to claim 1 to further be comprised of a storage unit configured to store the feedback information, wherein in a case where the communication unit receives a performance result obtained when a predetermined process is performed on a basis of the feedback information, from the inspection target vehicle, the feedback information stored in the storage unit is updated, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).

Regarding Claim 8, Iwagami does not expressly recite the claimed vehicle according to claim 7, wherein the communication unit transmits a result of performance obtained when a predetermined process or work is performed in response to the feedback information to an apparatus from which the feedback information is transmitted.
However, the Examiner first notes for the record the misleading nature of the claim. The claim recites “when a predetermined process or work is performed in response to the feedback information”, however, the claimed and disclosed invention is not capable of determining if a “process” is performed “in response to the feedback information”. For example, P[0111] of the Applicant’s specification recites “Then, in step S52, the vehicle 11 transmits a performance result obtained when a predetermined process or work is performed in response to the feedback information, to the management apparatus 14. For example, after the tire exchange is performed, the driver of the vehicle 11 would select the item for tire re-inspection displayed on the display such that the vehicle 11 performs tire re-inspection. The vehicle 11 performs re-inspection of the tire and detects that a result of measurement of the air pressure in the inside of the tire and a result of wear inspection of the tire surface remain within normal ranges, and transmits a result of the detection as a performance result to the management apparatus 14”, however, the disclosed invention is not capable of determining the motivation for the driver to repair the scratch, such as in a situation where the driver did not receive or view the “feedback information” and simply exchanged the tire. Therefore, the claimed invention is directed to simply transmitting a result of performance”, and the limitation of a predetermined process or work is performed in response to the feedback information” is directed to an intended use that does not further limit the claim, as the claimed invention is not capable of determining the motivation for performing the “predetermined process” or the “performance”, but only the result as entered by a driver.
In view of the above, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious “updating” any stored information of some system remote from a vehicle.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and wherein the communication unit transmits a result of performance obtained when a predetermined process or work is performed in response to the feedback information to an apparatus from which the feedback information is transmitted, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).

Regarding Claim 10, Iwagami does not expressly recite the claimed vehicle according to claim 7, wherein
the communication unit transmits the first inspection data together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past.
However, Itatsu et al. (JP2007310896A) teaches an on-vehicle information terminal transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]), which renders obvious transmitting “at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past”.
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and wherein the communication unit transmits the first inspection data together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).

Regarding Claim 14, Iwagami does not expressly recite the claimed inspection apparatus according to claim 12, wherein the communication unit transmits the second inspection data to the determination apparatus together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past.
However, Itatsu et al. (JP2007310896A) teaches transmitting a record of maintenance of a vehicle to an information communication center which stores the record (Itatsu et al.; see P[0069]).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Itatsu et al., and wherein the communication unit transmits the second inspection data to the determination apparatus together with at least one of vehicle inspection situation information relating to a situation when inspection is performed, inspection history information relating to inspection in the past, or feedback history information relating to the feedback information in the past, as rendered obvious by Itatsu et al., in order to provide a system that “stores and manages information of a record…of maintenance of many vehicles” (Itatsu et al.; see P[0069]).



Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwagami (JP2016192079A) in view of Hitomi et al. (JP2014016883A).

Regarding Claim 15, Iwagami does not expressly recite the claimed inspection apparatus according to claim 12, wherein the vehicle inspection situation information includes inspection apparatus identification information for identifying the inspection apparatus.
However, Hitomi et al. (JP2014016883A) teaches a server obtaining an identifier of a roadside machine that comprises a camera that may capture an image of a vehicle (Hitomi et al.; see P[0033], P[0035], P[0043] and P[0046]), which shows it to be conventional in the art to receive “identification information” for identifying an “inspection apparatus” such as a roadside machine.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Iwagami with the teachings of Hitomi et al., and wherein the vehicle inspection situation information includes inspection apparatus identification information for identifying the inspection apparatus, as rendered obvious by Hitomi et al., in order to, for a roadside device as the “inspection apparatus”, determine “information indicating whether or not the road in the vicinity of the installation location of the roadside device is a dangerous location” (Hitomi et al.; see P[0070]), and in order to relate a position of a specific identified “inspection apparatus” to the information captured by the “inspection apparatus”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662